EXHIBIT 10.1

 

NOTE PURCHASE AGREEMENT

 

 

Note Purchase Agreement (this “Agreement”), dated as of September       , 2003,
by and between EQUIFIN, INC., a Delaware corporation (the “Company”) located at
1011 Highway 71, Spring Lake, New Jersey 07762, and
                              , an individual with an address at
                                              (the “Purchaser”).

 

RECITALS

 

Subject to the terms and conditions set forth in this Agreement, the Company
desires to issue and sell to the Purchaser and Purchaser desires to purchase
from the Company that amount of Notes and Warrants (as defined herein) a set
forth on the signature page of this Agreement.  The Company proposes to issue:
(i) $1,250,000 aggregate principal amount of 11% convertible subordinated notes
due August 31, 2008 (the “Notes”); and (ii) such number of common stock purchase
warrants (the “Warrants”) as equals the quotient of (x) $1,250,000, divided by
(y) the “Closing Price” (as such term is defined in Section 1 below), each such
warrant to have an initial exercise price of $.50 per share of the Company’s
common stock, $.01 par value per share (“Common Stock”), and to expire on August
31, 2008 as part of a private placement in which the Purchaser will participate
(the “Placement”).

 

In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1.             Sales and Purchase of Notes.  Subject to the terms and conditions
set forth herein, the Company shall issue and sell to Purchaser, and the
Purchaser shall purchase from the Company that amount of $1,250,000 aggregate
principal amount of Notes and such number of Warrants as equals the quotient of
$1,250,000 divided by the Closing Price as set forth on the signature page
hereto which are part of the Placement.  The Notes and the Warrants, shall be
substantially in the forms annexed hereto as Exhibits A and B, respectively, and
the original price that the Notes may be converted into shares of Common Stock
shall be equal to the average closing sales price, regular way, of the Common
Stock, as reported by the American Stock Exchange (“AMEX”), over the five (5)
trading days immediately preceding the “Closing Date” (as hereinafter defined)
(such average referred to as the “Closing Price”).

 

2.             The Closing.

 

(a)           The closing of the purchase and sale of the Notes and Warrants
(the “Closing”) shall be September 12, 2003.  The date of the Closing is
hereinafter referred to as the “Closing Date.”

 

(b)           At the Closing, the parties shall deliver, or shall cause to be
delivered, the following: (i) the Company shall deliver to the Purchaser a Note
or Notes in the aggregate principal amount subscribed for and a warrant
certificate representing the number of Warrants being purchased in accordance
with the terms of this Agreement, all registered in the name of Purchaser or in
such names as Purchaser may specify by written notice to the Company at least
two full business days prior to the Closing Date and (ii) Purchaser shall
deliver to the Company at Closing payment in United States dollars in
immediately available funds by wire transfer to an account designated in writing
by the Company for an amount equal to the amount of Notes to be issued to the
Purchaser.

 

3.             Representations and Warranties of the Company.  The Company
represents, warrants and agrees as follows:

 

--------------------------------------------------------------------------------


 

(a)           Organization and Qualification.  The Company is a corporation,
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, with the requisite corporate power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Each of the Company and its subsidiaries is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (i)
adversely affect the legality, validity or enforceability of this Agreement, the
Notes, the Warrants or the shares (the “Underlying Shares”) of Common Stock
issuable upon conversion or exercise thereof (the Notes, the Warrants and the
Underlying Shares are referred to collectively as the “Securities”), or (y) have
or result in a material adverse effect on the results of operations or assets of
the Company and its subsidiaries, taken as a whole.

 

(b)           Corporate Action.  The Company has the requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company.  This
Agreement has been duly executed by the Company and constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
moratorium and other laws of general application, affecting enforcement or
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

(c)           Issuance of Securities.  The Notes, Warrants and the Underlying
Shares are duly authorized, and, when issued and paid for in accordance with the
terms of this Agreement and the Securities, as applicable, shall have been
validly issued, fully paid and nonassessable, free and clear of all liens,
encumbrances, and rights of first refusal of any kind (collectively, “Liens”). 
The Company has on the date hereof and will, at the Closing Date and at all time
while the Notes and Warrants are outstanding, maintain an adequate reserve of
duly reserved shares of Common Stock, reserved for issuance to holders of Notes
and Warrants, to enable it to perform its obligations under such Securities.

 

(d)           Consents and Approvals. The Company is not required to obtain the
consent, waiver, approval, authorization or order of, give any notice to, or
make any filing or registration with, any court or other Federal, state, local
or other governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement, or the
offer, issue, sale or delivery of the Securities pursuant to this Agreement, or
the performance of any of the terms or conditions of the Securities, other than
(i) as have been made (in the case of filings and registrations) or obtained (in
the case of consents, waivers, orders, approvals or authorizations), (ii) the
filing of a registration statement with the Securities and Exchange Commission
(the “Commission”) as contemplated in Section 9, (iii) the application(s) to the
American Stock Exchange (“AMEX”) for the listing of the Underlying Shares with
the AMEX (and with any other national securities exchange or market on which the
Common Stock is then listed), (iv) the filing of a Form D with the Commission,
and (v) in all other cases where the failure to obtain such consent, waiver,
authorization or order, or to give such notice or make such filing or
registration could not have or result in, individually or in the aggregate, a
material adverse effect to the Company.

 

2

--------------------------------------------------------------------------------


 

(e)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and the performance of the Company’s obligations under the
Notes and Warrants do not and will not (i) conflict with or violate any
provision of its certificate of incorporation, bylaws or other charter documents
(each as amended through the date hereof), (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, credit facility, indenture or
instrument (evidencing a Company debt or otherwise) to which the Company or any
of its subsidiaries is a party or by which any property or asset of the Company
or any of its subsidiaries is bound or affected, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including Federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except in the
case of each of clauses (i) and (iii), as could not, individually or in the
aggregate, have or result in a material adverse effect on the Company.  The
business of the Company is not being conducted in violation of any law,
ordinance or regulation of any governmental authority, except for violations
which, individually or in the aggregate, could not have or result in a material
adverse effect on the Company.

 

(f)            No Default or Violation.  Neither the Company nor any of its
subsidiaries received notice of a claim that it is in default under or that it
(i) is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound which default has not subsequently been waived, (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is in violation of any statute, rule or regulation of any governmental
authority, except as could not individually or in the aggregate, have or result
in a material adverse effect.

 

(g)           Disclosure Documents.  In connection with the offering and sale of
the Securities, the Company has previously delivered to Purchaser those
documents listed in Schedule A (“Disclosure Documents”).  The Disclosure
Documents taken as a whole do not include any untrue statement of material fact
or omit to state any material fact necessary to make the statements therein not
misleading.

 

4.             Representations and Warranties of Purchaser.  The Purchaser
hereby represents and warrants to the Company as follows:

 

(a)           Organization; Authority.  This Agreement has been duly executed
and delivered by the Purchaser and constitutes the valid and legally binding
obligation of the Purchaser, enforceable against him in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency, moratorium
and other laws of general application, affecting enforcement or creditors’
rights generally, or (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

 

(b)           Accredited Investor.  As of the date hereof, Purchaser is an
“accredited investor,” as that term is defined in Rule 501(a) under the
Securities Act of 1933, as amended (the “1933 Act”) by virtue of (i) having
individual income (exclusive of any income attributable to the Purchaser’s
spouse) of more than $200,000 in each of the most recent two years or joint
income with the Purchaser’s spouse in excess of $300,000 and reasonably expects
to have income of at least the same

 

3

--------------------------------------------------------------------------------


 

level for the current year and/or (ii) an individual net worth, or a combined
net worth, with the Purchaser’s spouse, in excess of $1,000,000 (for purposes
hereof, “individual net worth” means the excess of total assets at fair market
value, including home and personal property, over total liabilities).

 

(c)           Non-Registration of Securities and Restrictions on
Transferability.  Purchaser is aware that (i) the Securities have not been
registered under the 1933 Act or the securities laws of any state, and this
Agreement has not been qualified under the Trust Indenture Act of 1939, as
amended (the “1939 Act”), in reliance upon exceptions contained in the 1933 Act
and the 1939 Act, nor will the Notes otherwise be issued pursuant to an
indenture; (ii) the Securities are subject to significant restrictions on
transfer, as set forth in this Agreement, the Notes and the Warrants, (iii)
there is no public trading market for the Notes or the Warrants and there is no
reason to expect that any such market will exist at any time in the future; (iv)
Purchaser will only have those rights to register the Securities as are set
forth in Section 9; (v) the Company has no obligation to qualify this Agreement
under the 1939 Act and has no present intention of doing so; and (vi) Purchaser
may therefore be precluded from selling or otherwise transferring or disposing
of the Securities for an indefinite period of time.

 

(d)           Reliance Upon Representation and Warranties.  Purchaser is aware
that the Securities are being offered and sold in reliance upon specific
exemptions from the registration and qualification requirements of Federal and
state laws and that the Company is relying upon the truth and accuracy of the
representations and warranties of the Purchaser set forth herein in determining
the availability of such exemptions.

 

(e)           Investment Intent.  Purchaser is acquiring the Securities for
investment only, for his own account, and not with view or for sale in
connection with, any distribution of securities.  Purchaser has no present
intention of making a sale or distribution of any Securities.

 

(f)            Ability to Evaluate Risks and Merits of Investment.  Purchaser
acknowledges receipt of the Disclosure Documents and further acknowledges that
he and his investment advisor(s), if any, have reviewed the Disclosure Documents
and have been afforded the opportunity to obtain any information necessary to
verify the accuracy of any representations or information contained in this
Agreement or in the Disclosure Documents and have had all of its inquiries to
the Company answered in full, and have been furnished all requested material
relating to the Company and the offering and sale of the Securities.  Neither
the Purchaser nor his investment adviser(s), if any, has been furnished any
offering literature by the Company or any of its affiliates, associates, or
agents, other than this Agreement (including its Exhibits and Schedules) and the
Disclosure Documents.  The Purchaser has evaluated the risks of investing in the
Company and has substantial experience in making investment decisions of this
type or is relying upon his professional advisers (who have such experience) in
making this investment decision.

 

(g)           Residency and Taxpayer Identification Number.  The address set
forth on the Signature Page immediately beneath Purchaser’s signature is
Purchaser’s true and correct address.  Purchaser has no present intention of
becoming a resident of any other state or jurisdiction.  The social security
number set forth on the Signature Page beneath Purchaser’s signature, is
Purchaser’s true and correct social security number.

 

4

--------------------------------------------------------------------------------


 

(h)           Ability of the Purchaser to Bear Risk of Investment.  Purchaser
understands that the purchase of the Securities to be sold to Purchaser as
contemplated hereby is highly speculative and that an investment in the Company
involves substantial risks.  Purchaser’s personal financial situation is such
that (i) he can afford to hold the Securities for an indefinite period of time
and sustain a complete loss of the investment, and (ii) he has adequate means to
provide for his current needs and contingencies and has no need for liquidity of
this investment.

 

(i)            Original Issue Discount.  Purchaser is aware he will be required
to recognize original issue discount on the Notes for tax purposes.  Purchaser
understands that a portion of the purchase price for the Securities acquired by
him will be attributable to the Warrants and the remainder will be attributable
to the Notes, and that the Company will deliver its valuation for original issue
discount purposes after the closing of the Purchaser’s acquisition of
securities.  Purchaser is aware that there is no assurance that upon audit, the
Internal Revenue Service will not seek to adjust such valuation and recompute
income and deductions accordingly.

 

(j)            Accuracy of Representations.  The foregoing representations of
such Purchaser are true and accurate as of the date hereof and shall be true and
accurate as of the Closing.  If, in any respect, such representations shall not
be true and accurate prior to or upon the Closing Date, Purchaser shall give
written notice of such fact to the Company, specifying which representations are
not true and accurate and the reasons therefor.

 

5.             Conditions of Purchaser’s Obligations at Closing Date. 
Purchaser’s obligation to purchase the Securities subscribed for by such
Purchaser is subject to the fulfillment, prior to or on the Closing Date, of the
following conditions:

 

(a)           Accuracy of Representations and Warranties.  The representations
and warranties made by the Company herein shall be true and correct when made,
and there shall have been no changes with respect to the Company since such
representations and warranties were made that in the aggregate materially
adversely effect the business, prospects, condition, affairs or operations of
the Company.

 

(b)           Performance; No Event of Default.  The Company shall have
performed and complied with all agreement and conditions herein required to be
performed or complied with by it prior to or at the Closing, and there shall not
exist any condition or event which would constitute an Event of Default, or
which, after notice or lapse of time or both, would constitute an Event of
Default under the Notes.

 

6.             Conditions of Company’s Obligations at Closing Date.  The
Company’s obligations to sell the Securities subscribed for by Purchaser is
subject to the fulfillment, prior to or on the Closing Date, of the following
conditions:

 

(a)           Accuracy of Representations and Warranties.  The representations
and warranties herein made by Purchaser shall be true and correct when made and
shall be true and correct as of the Closing Date.

 

5

--------------------------------------------------------------------------------


 

(b)           Performance of All Covenants and Conditions.  Purchaser shall have
performed or complied with all agreements and conditions herein required to be
performed or complied with by it prior to or at Closing.

 

7.             Legends on Securities.

 

(a)           Legend Required on Notes.  The Company shall be entitled to cause
a legend in the following form to be endorsed on the face of each Note, whether
held by Purchaser or any subsequent holder:

 

“This Note and the Common Stock issuable upon conversion hereof have not been
registered under the Securities Act of 1933, as amended (the “Act”), nor under
any state securities law and may not be pledged, sold, assigned, hypothecated or
otherwise transferred until (1) a registration statement with respect thereto is
effective under the Act and any applicable state securities law or (2) the
company receives an opinion of counsel to the Company or other counsel to the
holder of such Note, which other counsel is reasonably satisfactory to the
Company, that such note and/or Common Stock may be pledged, sold, assigned,
hypothecated or transferred without an effective registration statement under
the Act or applicable state securities laws.”

 

(b)           Legend Required on Warrants.  The Company shall be entitled to
cause a legend in the following form to be endorsed on the face of each Warrant,
whether held by Purchaser or any subsequent holder:

 

“Neither this Warrant nor the shares or Common Stock issuable upon exercise of
this Warrant have been registered under the Securities Act of 1933, as amended
(the “Act”) and neither this Warrant nor the shares of Common Stock issuable
upon exercise of this Warrant may be sold, transferred, pledged, hypothecated or
otherwise disposed of in whole or in part in the absence of an effective
registration statement under such Act or an opinion of counsel reasonably
satisfactory to the Company, in form and substance reasonably satisfactory to
the Company, that an exemption from registration under such Act exists with
respect to the proposed sale, transfer, pledge, hypothecation or other
disposition.”

 

(c)           Legend Required on Common Stock.  The Company shall be entitled to
cause a legend in the following form to be endorsed on the face of any stock
certificate representing any shares of Common Stock issuable upon conversion of
Notes or exercise of the Warrants, whether held by Purchaser or any subsequent
holder:

 

“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 (the “Act”), as amended, or state securities
laws and may not be sold, transferred, pledged, hypothecated or otherwise
disposed of in whole or in part in the absence of an effective registration
statement under such Act or an opinion of counsel reasonably satisfactory to the
Company, in form and substance reasonably satisfactory to the Company, that an
exemption from registration under such Act exists with respect to the proposed
sale, transfer, pledge, hypothecation or other disposition.”

 

6

--------------------------------------------------------------------------------


 

8.             Registration Rights.  Effective as of the Closing, Purchaser
shall have the registration rights as set forth on Exhibit C.

 

9.             Notices, etc.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and delivered via facsimile at the facsimile telephone
number specified in this Section 10 prior to 5:00 p.m. (of the time zone of the
recipient) on a business day, (ii) the business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 10 later than 5:00 p.m. (of
the time zone of the recipient) on such date, (iii) the business day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:

 

If to the Company:

 

EquiFin, Inc.

 

 

1011 Highway 71

 

 

Spring Lake, New Jersey 07762

 

 

Facsimile No.:  (732)282-1411

 

 

Attn:  Walter M. Craig, Jr.

 

 

 

If to the Purchaser:

 

 

 

 

 

 

 

 

If to a “Holder” (as defined in Exhibit C):

 

at the address of such Holder maintained on the books of the Company,

 

or such other address as may be designated in writing hereafter, in the same
manner, by such person.

 

10.           Amendments and Waivers. Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated orally or in writing, except
with the written consent of the Company and the Purchaser.

 

11.           Fees and Expenses.  Each party shall pay the fees and expenses of
its own advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the issuance of
the Securities pursuant hereto.

 

12.           Publicity.  The Company contemplates the issuance of a press
release announcing the completion of this transaction and will advise the
Purchaser of the proposed language of the release for Purchaser’s review and
comment 24 hours before such release.

 

13.           Miscellaneous.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New Jersey, without
giving effect to conflict of laws principles.  All the terms of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto, whether so expressed or
not, and in particular shall inure to the benefit of and be enforceable by any
holder or holders at any time of the Securities to whom said

 

7

--------------------------------------------------------------------------------


 

Securities are transferred or sold in accordance with the terms and provision of
this Agreement and said Securities.  This Agreement, together with the Exhibits
and Schedules hereto, contains the entire agreement and understanding between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into thereto.  The headings in
this Agreement are for purposes of reference only, and shall not limit or
otherwise affect any of the terms hereof.  When the context in which words are
used in this Agreement indicates that such is the intent, singular words shall
include the plural and vice versa and masculine words shall include the feminine
and the neuter genders and vice versa.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  All representations, warranties,
covenants and agreements contained herein shall survive the Closing and the
delivery of the Securities.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.  In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.  Any reference to “this Agreement” shall include all Exhibits
hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

EQUIFIN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Proposed Principal Amount of Notes to be Purchased by Purchaser, together with
Warrants as provided herein.

$                  .

 

 

 

 

 

 

                        , Purchaser

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

Address

 

 

8

--------------------------------------------------------------------------------